Citation Nr: 0841578	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 
2006 for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 11, 
2006 for basic eligibility for Dependents Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1968 and from September 1985 to August 1991. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

In the May 2007 rating decision which forms the basis for 
this appeal, TDIU and basic eligibility for DEA under 38 
U.S.C. Chapter 35 were granted effective October 11, 2006.  
The veteran filed a timely Notice of Disagreement (NOD) in 
October 2007 as to the effective date of the grant of TDIU 
and basic eligibility for DEA.  

In November 2007, the RO issued a Statement of the Case (SOC) 
on the issue of an earlier effective date for basic 
eligibility for DEA but not on the issue of an earlier 
effective date for the grant of TDIU.  The veteran perfected 
an appeal of the issue of an earlier effective date for basic 
eligibility for DEA by filing a VA Form 9 in November 2007.  
In July 2008, the Board remanded the case in order for the RO 
to issue a SOC on the issue of an earlier effective date for 
the grant of TDIU.  

In August 2008, the RO issued a SOC on the issue of an 
earlier effective date for the grant of TDIU and a 
Supplemental Statement of the Case (SSOC) on the issue of an 
earlier effective date for basic eligibility for DEA.  The 
veteran perfected an appeal of the issue of an earlier 
effective date for TDIU by filing a VA Form 9 later in August 
2008.  The case has been returned to the Board.



Issues not on appeal

In July 2008, the Board denied service connection for post-
traumatic stress disorder (PTSD) and depression/dysthymia, 
and increased ratings for service-connected fibrositis of the 
left media scapula and allergic rhinitis/chronic 
pansinusitis.  
The veteran has appealed that decision to the United States 
Court of Appeals for Veterans Claims (the Court).  To the 
Board's knowledge, the Court has taken no action on those 
issues.  Those issues are not currently before the Board.  


FINDINGS OF FACT

1.  On March 28, 2005, the RO received the veteran's informal 
claim for TDIU.

2.  In an August 2002 rating decision, TDIU and an award of 
entitlement to DEA under Title 38, United States Code, 
Chapter 35 were granted effective October 11, 2006.

3.  Prior to October 11, 2006, the veteran's service-
connected disabilities were arteriosclerotic coronary 
occlusive disease, status post coronary artery bypass graft 
times three (rated 30% disabling), allergic rhinitis/chronic 
pansinusitis (30%), chondromalacia and degenerative joint 
disease of the left knee (30%), chondromalacia and 
degenerative joint disease of the right knee (30%), 
fibrositis of the left medial scapula (20%), hypertension 
(10%), and history of gout/pseudogout (0%).  A combined 80 
percent disability rating was in effect for the service-
connected disabilities prior to October 11, 2006.

4.  Prior to October 11, 2006, it is not factually 
ascertainable that the veteran was unemployable because of 
his service-connected disabilities alone.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 11, 
2006 for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2008).

2.  The criteria for an effective date prior to October 11, 
2006 for the award of entitlement to DEA under Title 38, 
United States Code, Chapter 35 have not been met.  38 
U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for the 
assignment of TDIU and the award of entitlement to DEA.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2008, the Board remanded the case for the issuance of 
a SOC on the issue of an earlier effective date for the grant 
of TDIU.  In August 2008, the RO issued a SOC on the issue of 
an earlier effective date for the grant of TDIU, and the 
veteran filed a timely Substantive Appeal.  Thus, there is 
compliance with the directives of the July 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
November 2007, which was specifically intended to address the 
requirements of the VCAA.  The November 2007 VCAA letter 
informed the veteran of the evidence necessary to establish 
entitlement to an earlier effective date.  

In the November 2007 VCAA letter, the veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the November 2007 VCAA letter, the RO informed the veteran 
that he should submit any evidence in his possession relevant 
to his claims, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
November 6, 2007 VCAA letter, page 2.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2), (3), and (4) are not at issue as to these 
claims because TDIU and award of entitlement to DEA have 
already been granted.  The RO specifically addressed element 
(5), effective date, in the November 2007 VCAA letter as well 
as elsewhere in the record.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
following the issuance of the VCAA letter, the veteran was 
allowed the opportunity to present evidence and argument in 
response.  The claims for earlier effective dates for TDIU 
and DEA eligibility were readjudicated in the August 2008 SOC 
and the August 2008 SSOC, respectively.  The veteran and his 
counsel have pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

(iv.)  General comments 

The veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  Indeed, as 
indicated above the veteran's counsel has in fact shown 
familiarity with this law.  It is clear that the veteran and 
his counsel are amply aware of his responsibilities and those 
of VA.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) [appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes VA and private treatment 
records, Social Security Administration records, a statement 
from the veteran's VA treating physician, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

The veteran through counsel appears to be arguing that the 
VCAA requires the RO to provide an advisory opinion regarding 
the adequacy of the evidence submitted prior to formally 
adjudicating a claim.  See, e.g., the August 2008 VA Form 9: 
"under the [VCAA], the VA must advise me of how to 
substantiate my claim as well as the existence of negative 
evidence and how to counter this evidence."  
This argument was rejected in Wilson v. Mansfield, 506 F.3d. 
1055 (Fed. Cir. 2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of an 
attorney who has presented written argument on his behalf.  
The veteran has not requested a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as the issues on appeal.

1.  Entitlement to an effective date earlier than October 11, 
2006 for the grant of a total disability rating based on 
individual unemployability (TDIU).

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In determining an appropriate effective date, the Board must 
first identify the date of filing of the increased rating 
claim.  The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  See 38 C.F.R. § 4.300(o) (2008).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran in essence contends that he is entitled to an 
effective date of March 20, 2005, the day following his last 
day of work.  The veteran last worked on March 19, 2005 when 
he was 62 years old.  He had been a manager of a cash 
checking business.  

The RO has assigned an effective date of October 11, 2006 for 
the grant of TDIU based on the veteran being unemployable due 
to pulmonary fibrosis (for which service connection was 
granted effective October 11, 2006) as well as previously 
service-connected disabilities.  

Date of claim

In analyzing this issue, the Board must initially establish 
the date of the claim.  The RO determined that the date of 
the veteran's TDIU claim was March 28, 2005, the date of a 
report of contact reflecting that the veteran informed the RO 
that he was seeking TDIU.  The veteran has not disputed that 
date.  However, the Board is obligated to review the record 
and make its own determination.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].

In this case, there is no evidence of any communication or 
action from either the veteran, his representative or a 
Member of Congress or some other person acting as his friend 
reflecting an intent to file a TDIU claim prior to March 28, 
2005.  Thus, the date of claim was March 28, 2005.  

"Factually ascertainable"

Having established that the date of the veteran's claim of 
entitlement to TDIU was March 28, 2005, the Board's inquiry 
moves to the matter of when it was factually ascertainable 
that the veteran was unemployable due to service-connected 
disabilities.  

The range of possible dates starts one year before the date 
the claim was filed, March 28, 2004, and ends on the date as 
of which TDIU has been established by the RO, October 11, 
2006.  See 38 C.F.R. § 3.400(o).  However, the veteran was 
employed until March 19, 2005, and he and his counsel are not 
asserting that his employment up to March 19, 2005 was 
marginal employment.  They seek an effective date of March 
20, 2005.  Thus, the Board's inquiry, as a practical matter, 
will focus on the period between that date and October 11, 
2006.  

Prior to October 11, 2006, service connection was not in 
effect for pulmonary fibrosis.  The veteran has not 
challenged the effective date assigned for service 
connection.  Therefore, the Board cannot consider the 
veteran's pulmonary fibrosis in determining eligibility for 
TDIU prior to October 11, 2006.  

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

After March 28, 2005 and prior to October 11, 2006, the 
veteran's service-connected disabilities were 
arteriosclerotic coronary occlusive disease, status post 
coronary artery bypass graft times three (rated 30% 
disabling), allergic rhinitis/chronic pansinusitis (30%), 
chondromalacia and degenerative joint disease of the left 
knee (30%), chondromalacia and degenerative joint disease of 
the right knee (30%), fibrositis of the left medial scapula 
(20%), hypertension (10%), and history of gout/pseudogout 
(0%).  A combined 80 percent disability rating was in effect 
for the service-connected disabilities prior to October 11, 
2006, with two of his disabilities being at least 40 percent 
disabling (because his orthopedic and cardiovascular 
disabilities affect a single bodily system and are therefore 
considered as one disability each).  

Prior to March 28, 2005, the veteran's service-connected 
disabilities were arteriosclerotic coronary occlusive 
disease, status post coronary artery bypass graft times three 
(rated 30% disabling), allergic rhinitis/chronic pansinusitis 
(0%), chondromalacia and degenerative joint disease of the 
left knee (10%), chondromalacia and degenerative joint 
disease of the right knee (10%), fibrositis of the left 
medial scapula (0%), hypertension (10%), and history of 
gout/pseudogout (0%).  A combined 50 percent disability 
rating was in effect for the service-connected disabilities 
prior to March 28, 2005.

Accordingly, the service-connected disabilities met the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) from March 28, 2005 to October 11, 2006 but not 
prior to March 28, 2005.

The Board notes initially that there is no question from a 
review of the medical evidence of record that the veteran was 
incapable of sustaining substantially gainful employment 
after March 20, 2005 when all of his physical disabilities, 
both service-connected and non-service-connected, are 
considered.  See, e.g., the report of an October 2005 VA 
psychiatric examination.  He had pulmonary fibrosis, which as 
noted above not service connected disability prior to October 
11, 2006, and as well as below the knee amputations, which 
were and are non-service-connected disabilities.  Various VA 
examinations reflect that the veteran was unemployable 
because of not only pulmonary fibrosis but also below knee 
amputations.  See, e.g., the report of an April 2006 VA 
physical examination.  The question that must be answered, 
however, is whether the disabilities for which he was granted 
service connection for prior to October 11, 2006, alone, 
caused unemployability.

The Social Security Administration (SSA) awarded the veteran 
SSA disability benefits with a disability date beginning 
March 20, 2005, the day after the ceased working.  According 
to the SSA, the primary diagnosis was interstitial lung 
disease [as noted above, this was not service connected 
during the period in question] and the secondary diagnoses 
being diabetes mellitus, rheumatoid arthritis, obesity, 
peripheral neuropathy, coronary artery disease, and 
hypertension.  The only service-connected disabilities 
mentioned by SSA were heart disability and hypertension.  
This determination manifestly does not show that the veteran 
was unemployable solely due to his service-connected heart 
disability and hypertension.  

A May 2005 VA examiner reported that the veteran's shortness 
of breath and dyspnea were related to his (then non service-
connected) pulmonary disability were not due to the service-
connected arteriosclerotic coronary occlusive disease.  
The examiner indicated that prior to the onset of his 
pulmonary disability, the veteran was able from a cardiac 
standpoint to perform occupational duties and that he had 
non-occupational restrictions regarding snow shoveling and 
significant physical activity involving yard work.  

A May 2007 VA examiner similarly noted that there did not 
appear to be any significant functional limitations regarding 
cardiac status and that the veteran's physical activities 
were limited by other disabilities.  That examiner added 
there were some restrictions regarding physical exertion and 
heavy labor due to the veteran's service-connected heart 
disease and hypertension.  On the other hand, that VA 
examiner indicated that the veteran had significant 
functional limitations regarding occupational duties as a 
result of decreased stamina and dyspnea and shortness of 
breath with mild exertion due to his pulmonary fibrosis.

The veteran's treating VA physician opined in an undated 
statement submitted to the RO in July 2005 that the veteran 
was "totally disabled due to [his] Service Connected medical 
problems."  

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).
In offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The veteran's treating physician did not provide a basis for 
his opinion, nor does it appear that he reviewed the 
veteran's claims file.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence]; Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  This omission is significant given 
that although the veteran had a number of service-connected 
and non-service-connected disabilities; no effort was made to 
specifically discuss them.  The Board has considered this 
conclusory opinion but for the reasons stated above assigns 
it little weight of probative value. 

There is of record a thorough, six-page report of a May 2005 
VA examination.  
The May 2005 VA examiner noted that the veteran's most 
significant functionally impairing disability was 
interstitial pulmonary fibrosis, which caused significant 
shortness of breath and for which he was taking prednisone 
and using supplemental oxygen.  As noted above, that examiner 
indicated that prior to the onset of his pulmonary 
disability, the veteran was able from a cardiac standpoint to 
perform his occupational duties and that he had non-
occupational restrictions regarding snow shoveling and 
significant physical activity involving yard work.  

The May 2005 examiner further reported that prior to March 
11, 2005 the veteran's knees were not causing significant 
difficulty with his occupational duties because he did not 
have to take any time off from work due to his knees and 
because he was able to take breaks and rest at the job.  The 
examiner reported that the veteran, who is right-handed, did 
not describe any problems caused by his left shoulder 
fibrositis with regard to his occupational duties. The 
examiner added that the sinus disability did not play any 
significant factor in functional impairment because there 
were no periods of incapacitation prior to the sinus surgery 
in May 2005 and only seven days of incapacitation during and 
after the surgery.

There is also of record a very thorough, 16-page report of a 
May 2007 VA examination.  The examiner indicated that the 
veteran had significant difficulties with ambulation, 
standing, and balance, and that he would be unable to 
participate in activities requiring prolonged ambulation, 
standing, bending, lifting, climbing, and carrying secondary 
to his physical disabilities, including his pulmonary 
fibrosis and bilateral knee disabilities.  As for his sinus 
disability, the examiner noted that the sinusitis may be 
accompanied by headaches that can at times result in periods 
of incapacity, one or two times a month, which could lead to 
absenteeism and decreased productivity in the workplace.  
With regard to the left shoulder disability, the examiner 
reported that the veteran's functional impairment included 
activities and duties requiring overhead lifting and 
repetitive use of the left upper extremity.  

The Board attaches great weight of probative value to these 
two VA examinations, both of which provide rationale for the 
examiners' opinions regarding employment impairment from 
service-connected versus non service-connected disabilities, 
based on a review of medical records.

The totality of the evidence, including the two VA 
examination referred to above, clearly demonstrates that the 
veteran was not precluded from working due to his service-
connected disabilities that were in effect prior to October 
11, 2006.  indeed, the evidence of record, taken as a whole, 
strongly supports the proposition that the major causes of 
the veteran's unemployability during the period in question 
were the (then) non service-connected pulmonary disorder and 
the non service-connected bilateral leg amputations.  

The veteran himself has contended that he could not work 
solely due to his service-connected disabilities.  Although 
the Board has taken the veteran's statement into 
consideration, it attaches relatively little weight of 
probative value to the veteran's own self-assessment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  It is now well established 
that laypersons, such as the veteran, who are without medical 
training are not competent to relate a specific symptom to a 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]; see also 38 C.F.R. § 3.159 (a)(1).  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The Board wishes to make it clear that the veteran's service-
connected disabilities undoubtedly interfered with his 
industrial capacity prior to October 11, 2006.  However, any 
such interference is reflected in the 80 percent disability 
rating that was currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, based on the evidence of record, the veteran's 
service-connected disabilities, although limiting to some 
extent, allowed the veteran to perform tasks that would be 
required in sedentary employment.  The Board accordingly 
finds that sedentary employment was "realistically within the 
physical and mental capabilities" of the veteran based on the 
limitations of then service-connected disabilities as opposed 
to the limitations from the later service-connected pulmonary 
fibrosis.  See Moore, 1 Vet. App. at 359.  Therefore, the 
Board concludes that the veteran's service-connected 
disabilities did not affect his ability to secure and follow 
a substantially gainful occupation prior to October 11, 2006 

Turning to the brief period between March 20, 2005 and March 
28, 2005 when the veteran's service-connected disabilities 
did not met the schedular criteria for consideration of TDIU 
under 38 C.F.R. § 4.16(a), the Board will consider whether 
referral of the TDIU claim for consideration on an 
extraschedular basis is warranted.

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant was unemployed or had difficulty obtaining 
employment is not enough.  See Van Hoose, supra.

In this case, the evidence of record as discussed in great 
detail above does not show that the veteran's 
service-connected disabilities were so exceptional or unusual 
that they alone were sufficient to cause the veteran to be 
unemployable prior to March 28, 2005.  Further, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, of frequent hospitalizations due to the 
then service-connected disabilities, or of any other reason 
why TDIU should be considered on an extraschedular basis.  
The veteran has pointed to no such medical evidence.

In short, the Board has considered the assignment of TDIU on 
an extraschedular basis during the period from March 20, 2005 
to March 28 2005; and on a schedular basis form March 28, 
2005 to October 11, 2006.  For reasons and bases expressed 
above, the Board finds that an effective  date earlier that 
October 11, 2006 cannot be assigned.

2.  Entitlement to an effective date earlier than October 11, 
2006 for basic eligibility for Dependents Educational 
Assistance (DEA) under 38 U.S.C. Chapter 35.

Relevant law and regulations

The law and regulations generally pertaining to effective 
dates has been set out above and will not be repeated.

DEA

DEA allowance under Chapter 35, Title 38, United States Code 
may be paid to a child or surviving spouse of a veteran who 
meets certain basic eligibility requirements, including, 
inter alia, if a veteran has a permanent total service-
connected disability.  38 U.S.C.A. §§ 3500 and 3501 (West 
2002); 38 C.F.R. § 3.807 (2008).



Analysis

Since the veteran is not entitled to an effective date 
earlier than October 11, 2006, for TDIU - that is, a 
permanent total service-connected disability - an effective 
date prior to October 11, 2006 of an award of entitlement to 
DEA under Title 38, United States Code, Chapter 35 is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an effective 
date of October 11, 2006, but not earlier, for the grant of 
TDIU and an award of entitlement to DEA under Title 38, 
United States Code, Chapter 35.  The benefits sought on 
appeal are accordingly denied.


ORDER

An effective date earlier than October 11, 2006 for the grant 
of TDIU is denied.

An effective date earlier than October 11, 2006 for an award 
of entitlement to DEA under Title 38, United States Code, 
Chapter 35 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


